EZELL, Judge.
|¶ Hazel, Kevin, and Richard Savoie (the Savoies) filed the current writ challenging the action of the trial court in supplementing the trial record at the request of Shell Oil Company and SWEPI LP (hereinafter collectively referred to as “Shell”) to include evidence of a settlement of remediation claims between the Savoies and another defendant, Pioneer Exploration, LLC, who is currently conducting mineral operations on a portion of the plaintiffs’ property.
The Savoies and Pioneer entered into a settlement agreement in August 2013, after final judgment was rendered in the original oilfield legacy lawsuit in May 2013. A redacted copy of the settlement agreement between the Savoies and Pioneer was introduced into evidence at a hearing on a motion for new trial filed by Shell, along with correspondence to and from the Louisiana Department of Natural Resources. When the trial court ruled to deny the motion for new trial, Shell and SWEPI orally requested that the trial court order the record being prepared for appeal be supplemented with the transcript of and the evidence introduced at that hearing. The trial court ultimately granted the motion to supplement the appellate record. The plaintiffs have filed the instant writ application challenging the trial court’s ruling supplementing the record.
As the reasons expressed in the consolidated case of Hazel Richard Savoie, et al. v. Alice T. Richard, et al, 13-1370 (La.App. 3 Cir.4/2/14), 137 So.3d 78, render this writ moot, we deny the writ application of the plaintiffs-relators, Hazel Savoie, et al.
All costs for this writ are assessed to the plaintiffs.
WRIT DENIED.